Case 3:16-cv-01938-JAM Document 100 Filed 02/21/19 Page 1 of 2

UNITED STATE DISTRICT COURT
DISTRICT OF CONNECTICUT

 

KATELIN NOFFSINGER, CIVIL ACTION NO.

Plaintiff,
3:16-CV-01938
V.

SSN OPERATING COMPANY LLC d/b/a
BRIDE BROOK NURSING &
REHABILATATION CENTER,

Defendant. : February 21, 2019

 

STIPULATION OF DISMISSAL WITH PREJUDICE
Plaintiff, Katelin Noffsinger and Defendant, SSN Operating Company LLC, by and
through their respective attorneys, hereby stipulate to the dismissal of the Complaint with
prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all matters in controversy having been
resolved to the mutual satisfaction of the parties.

Respectfully submitted,

 

 

/s/ Henry F. Murray /s/ Thomas C. Blatchley
Henry F. Murray, Esq. Thomas C. Blatchley, Esq.
Livingston, Adler, Pulda, Meiklejohn &Kelly PC Gordon & Rees, Scully Mansukhani, LLP
557 Prospect Ave. 95 Glastonbury Blvd, Suite 206
Hartford, CT 06105 Glastonbury, CT 06033
Tel: 860-233-9821 Fax: 860-232-7818 Tel: 860-494-7525 Fax: 860-560-0185
hfmurray@lapm.org tblatchley@grsm.com
Attorney for Plaintiff, Katelin Noffsinger Attomey for Defendant, SSN Operating

Company, LLC
Case 3:16-cv-01938-JAM Document 100 Filed 02/21/19 Page 2 of 2

CERTIFICATION

I hereby certify that on the 21" day of February 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by email to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic filings. Parties may access this filing through the Court’s CM/ECF System.

/s/ Henry F. Murray
Henry F. Murray
